Exhibit 10.4 ASSET PURCHASE AGREEMENT (FindItAll) THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated June 11, 2008, is by and between BigString Corporation, a corporation incorporated and organized under the laws of the State of Delaware, with its principal executive offices at 3 Harding Road, Suite E, Red Bank, New Jersey 07701 (“Seller”), and FindItAll, Inc., a corporation incorporated and organized under the laws of the State of Nevada, with its principal executive offices at 41 Owatonna Street, Haworth, New Jersey 07641 (“Buyer”).Buyer and Seller shall be individually referred to herein at times as a “Party” or together as the “Parties.” R E C I T A L
